By the Court.

Lumpkin, J.
delivering the opinion.
Every person against whom a bill of indictment is found,, shall be tried at the term of the Court the indictment is found,, unless the absence of a material witness or witnesses, or the principles of justice, shall require a postponement of the trial-.
[1.] Was there any material witness or witnesses for the defendant absent, to make a postponement of the trial neces*569sary or proper in this case ? He, Pool, pretended so; but the Court, in the exercise of that diligence which cannot be-too highly commended, ascertained that. the showing, under the pretext of procuring proof, was for delay only; and therefore, very properly refused a continuance on that ground.-
[2.] Was there any merit; in the other branch of the application? We think not. The offence was committed in October, 1854; the prisoner was put upon his trial in March, 1855. Surely here was cooling time. We take occasion to say, that this ground, itself, namely: public excitement,- has been greatly perverted. It was intended to apply to those' higher crimes which always agitate the public mind to a great degree, and when man must be allowed a certain interval to pause and think, and throw off .the overwhelming influence pervading the whole community, and swaying it as the forest is bent before the hurricane. But here is an attempt to apply the case of Aaron Burr or Dr. Webster to a simple larceny !
We repeat the hope, that the Courts will imitate the admirable precedent set by Judge Powers on this occasion, and suspend the case until efforts are made to collect the testimony of these unfortunate defendants, who, on account of their confinement in jail, &e. &c. have not had an opportunity of subpoenaing their witnesses. It is humane in the Courts,.acting as Counsel for prisoners, to despatch their Bailiffs and’ perform this service for them. The principles of justice will, oy pursuing this course, neither be defeated by hurrying prisoners prematurely to trial, nor by granting a continuance, enabling them to escape jail, as they do in so many cases, before the trial term'arrives. Let it be understood that efforts will be made to procure the attendance of witnesses, real or pretended, and it will cut off the temptation to those bare--' faced perjuries that we have every reason to apprehend are-too frequently committed for the sake of delay.